Citation Nr: 0913805	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-11 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO) which denied service connection for 
ulcers.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  A veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in the 
examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).

Private treatment records dated March 1972 show that the 
Veteran was hospitalized and treated for upper 
gastrointestinal bleeding and diagnosed with a bleeding 
duodenal ulcer.  It was noted that future surgery might be 
necessary if the condition failed to improve on its own.

Service treatment records reflect that the Veteran underwent 
an enlistment examination on July 21, 1972.  No abnormalities 
were noted, and there is no indication that the Veteran 
reported his prior history of ulcers.  However, on July 28, 
the Veteran reported having a black bowel movement.  At this 
time, he reported his prior hospitalization.  He was noted to 
have a possible ulcer.  An August 1972 upper gastrointestinal 
series revealed chronic peptic ulcer disease with scarring.

Service treatment records show that the Veteran was treated 
several times for ulcers and related symptoms between July 
1972 and November 1972.  By November, it was noted that the 
Veteran's symptoms had not improved.  Because he was still 
within the 120 day induction period, the Veteran was found to 
be disqualified for enlistment under AR 40-501 based on a 
preexisting ulcer disease.

Additional private treatment records show that the Veteran 
underwent surgery for his ulcer disease in June 1973.  He 
stated that, since that time, he treated his condition with 
over-the-counter medications.  In August 2005, he received 
additional treatment for his condition.

Section 1153 of the statute provides that "[a] preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  For veterans who served during a 
period of war or after December 31, 1946, clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service, and clear and 
unmistakable evidence includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).  Temporary or intermittent flare-ups of symptoms of 
a preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

In this case, private treatment records dated March 1972 
constitute clear and unmistakable evidence that the Veteran 
had a diagnosed ulcer disease prior to service.  He was also 
treated for ulcers several times during service, and was 
ultimately separated due to his condition.  Several months 
after separation, the Veteran underwent surgery for ulcers.  
He was treated for his condition as recently as August 2005.

In view of the foregoing, the Board finds that additional 
medical evidence is necessary to clarify whether the 
Veteran's preexisting ulcer disease was, in fact, aggravated 
by his period of active service.  Therefore, a remand is 
required to accord the Veteran a medical examination to 
resolve this matter.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (when the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions); see also 38 C.F.R. 
§ 3.159(c)(4) (an examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the claimant has a 
current disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine if preexisting 
ulcer disease was aggravated in service.  
The examiner should review the claims 
folder prior to examination.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not that the 
Veteran's preexisting ulcer disease 
underwent an increase in disability during 
service.  If the Veteran's ulcer disease 
underwent an increase in disability during 
service, the examiner should state whether 
it is more likely than not, less likely 
than not, or at least as likely as not 
that the increase in disability was due to 
the natural progress of the disease or 
whether the increase in disability was 
beyond the natural progress of the 
disease.  

The examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not 
constitute sufficient evidence for a 
veteran to show increased disability for 
the purposes of determinations of service 
connection based on aggravation under 
section 1153 unless the underlying 
condition worsened.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated. 

2.  The claim should then be readjudicated 
in light of all of the evidence of record.  
If the claim remains denied, the Veteran 
should be provided with a supplemental 
statement of the case as to the issue on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




